           Case 1:21-cr-00028-APM Document 7 Filed 03/31/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT DISTRICT
                                  OF COLUMBIA

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )     CASE NO. 21-00026
                                              )     MAGISTRATE JUDGE ZIA M. FARUQUI
ROBERTO ANTONIO MINUTA                        )

      Unopposed MOTION to amend conditions of release as Roberto Antonio Minuta

        Comes now Attorney Jenifer Wicks and hereby move this

Honorable Court to amend the conditions of release, given that Mr. Minuta resides in the Eastern

District of Texas, not the Northern District of Texas. When the release order issued, see Exhibit A,

it indicated that he should be reporting travel outside of the Eastern District to Pretrial

Services.Apparently the line between he resides in a County that is in both the Northern and

Eastern Districts of Texas.    Furthermore, it continues to be necessary for him to travel monthly

to New York where his business is located. In support of this motion based on information and

belief, counsel states the following:

        1. Jenifer Wicks, counsel for Mr. Minuti, moves this Honorable Court to allow Mr.

           Minuta to merely report travel outside of the Eastern District of Texas, as he resides in

           that district and not the Northern District

       2.      Undersigned has conferred with assigned Assistant United States Attorney Troy
Edwards, PSA agent Andre Sidbury, and each has authorized counsel to represent that they have
no opposition to this motion.
          Case 1:21-cr-00028-APM Document 7 Filed 03/31/21 Page 2 of 2




       WHEREFORE, Jenifer Wicks and Roberto Minuti request that the Court enter an Order

amending the conditions such that he may travel to New York and must only report travel outside

of the Eastern District of Texas to PSA.


                                                   Respectfully submitted,

                                                   /s/ Jenifer Wicks

                                                   _______________________________
                                                   Jenifer Wicks, D.C. Bar ID: 465476
                                                   P.O. Box 60585
                                                   Washington, DC 20039
                                                   Telephone: 202-839-5102




                                CERTIFICATE OF SERVICE

 I hereby certify that a copy of the foregoing motion has been served by ECF on all parties. I
hereby certify that a true and exact copy of the foregoing Motion on this the 31st day of March,
2021.

                                                   /s/ Jenifer Wicks

                                                   _______________________________
                                                   Jenifer Wicks, D.C. Bar ID: 465476


                                               2
